department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b01 tl-n-6685-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp atl from associate chief_counsel passthroughs special industries subject cross-border sale-leaseback this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend parties taxpayer lessee manufacturer subsidiary lessor fsc grantor guarantor x lender tl-n-6685-00 trust trustee intermediary nominee amounts a b c d e f g h i j k l m n o p dates date a date date date date date other equipment country country tl-n-6685-00 note note note issue whether the series of transactions involving equipment is a financing_arrangement or a sale-leaseback conclusion the series of transactions involving equipment should be treated as a financing_arrangement for federal tax purposes in that lessor fsc did not acquire the benefits_and_burdens_of_ownership of equipment facts a overview of foreign sales corporations a foreign_sales_corporation fsc is a non-u s_corporation that satisfies certain statutory and regulatory requirements and that has elected to be treated as a fsc in the manner described in sec_927 sec_921 a fsc and its u s shareholders obtain special tax treatment with respect to a portion of the fsc’s foreign_trade_income fti fti is defined as the gross_income of a fsc attributable to foreign_trading_gross_receipts sec_923 this case involves a cross-border_leasing transaction using what is known as an ownership-foreign sales corporation o-fsc structure in the present case the transaction was structured as the purchase of equipment followed by a cross- border lease of equipment to a non-u s lessee for use outside the united_states b the o-fsc transaction the sale-leaseback of equipment and the related financing constituted a complex multi-party transaction this memorandum addresses only those aspects of the transaction that are essential to the issue presented on date a lessee a foreign airline operating under the laws of country entered into a purchase agreement with manufacturer for the purchase of equipment we have relied primarily upon the description of the facts in the form 886-a we have not independently examined the underlying documents tl-n-6685-00 equipment had an estimated delivery date of date on or about date lessee subsidiary and lessor fsc entered into an o-fsc leasing transaction subsidiary is organized under the laws of country and is a wholly owned subsidiary of lessee lessor fsc is a fsc organized under the laws of country and is a wholly owned subsidiary of grantor grantor is a wholly owned subsidiary of guarantor and guarantor is a wholly owned subsidiary of x according to the documents submitted the o-fsc transaction involved the following steps which occurred over a two day period from date through date step lessee purchased equipment from manufacturer pursuant to the existing contract step grantor established a grantor_trust trust and appointed trustee as the trustee guarantor contributed dollar_figurea to trust trust borrowed dollar_figureb from lender pursuant to the loan agreement step trust transferred dollar_figurec the contributed amount dollar_figurea and the loan amount dollar_figureb to lessor fsc step intermediary transferred the cost of equipment to nominee a country special purpose corporation nominee transferred this amount to lessee and lessee transferred the money back to intermediary this resulted in the purported purchase by nominee of equipment from lessee step with the contributed and borrowed funds lessor fsc purchased equipment from nominee for dollar_figurec amount nominee retained title to equipment step lessor fsc leased equipment to subsidiary under a lease lease agreement the lease contained a fixed purchase option that would be exercised on date for dollar_figured step nominee transferred dollar_figurec less dollar_figure to intermediary which in turn transferred the money to lessee lessee entered into an installment_sale agreement isa with subsidiary under which subsidiary transferred its rights under the lease to lessee lessee exercised a prepayment option in the isa and transferred dollar_figuree to subsidiary retaining the net present_value npv savings step subsidiary transferred the isa prepayment of dollar_figuree to intermediary thus creating a defeasance of subsidiary’s obligations under the lease step lessee took possession of equipment tl-n-6685-00 coterminous with the above steps the parties executed the following relevant documents loan agreement the loan agreement is dated date and evidences trustee’s borrowing dollar_figureb from lender it is a f-year loan with g fixed interest rate compounded semi-annually for the first h years at the end of h years on date lender will reset the interest rate if a replacement lease is executed trust is obligated to make loan payments of principal and interest on date and date of each year lender was not given a security_interest in equipment instead grantor gave lender a security_interest in lessor fsc’s shares of stock in addition guarantor guaranteed trust’s performance under the loan and lessee agreed to indemnify lender for any losses sustained as a result of the loan lease agreement the lease agreement between lessor fsc and subsidiary is dated date and is a net_lease the lessee is responsible for the operation maintenance registration and insurance of equipment and most costs charges fees and expenses the initial lease_term is h years beginning on date and ending on date at the end of the initial lease_term the lessee has the following options purchase equipment for a purchase_price of dollar_figured secure a replacement lessee to continue leasing equipment for i years for annual rentals which average approximately j of lessor fsc’s cost or return equipment to lessor fsc and pay lessor fsc a termination_payment of dollar_figurek installment_sales agreement isa an isa between lessee and subsidiary is dated date under the isa subsidiary agreed to sell all of its rights in equipment and in the lease to its parent lessee the isa contains a prepayment option which provides lessee with the option to prepay an amount equal to the present_value of the amount outstanding under the isa lessee exercised this prepayment option on date and remitted the sum of dollar_figuree to subsidiary the prepayment was deposited with intermediary and was used to purchase note and note both of which mature on date and provide for semi-annual payments of principal and interest in addition subsidiary contributed an additional dollar_figurel to intermediary’s account this deposit was used to purchase note the deposited amounts and the anticipated interest thereon generate sufficient funds to make the lease payments as they come due in addition it is expected that on the date the notes mature date sufficient funds will exist for subsidiary to purchase equipment interest rate and currency exchange_agreement tl-n-6685-00 subsidiary and lender entered into an interest rate and currency exchange_agreement swap transaction on each rental payment_date under the lease date and date lender agreed to pay subsidiary fixed rate payments equal in amount to the scheduled principal and interest on the loan in return subsidiary agreed to pay lender floating-rate payments on the same dates at a rate of libor plus m in other words lender and subsidiary agreed to exchange payments based on applying two distinct indices rates to a notional_principal_amount presumably lender and subsidiary do not actually exchange the underlying funds but only net the difference on the individual legs the swap is intended to hedge interest-rate risk c lessor fsc’s appraisal lessor fsc obtained an appraisal dated date as to equipment’s economic useful_life current and future fair market values fmv and future leasability the appraisal concluded that equipment will have a physical and economic useful_life of at least n years equipment had a current fmv of dollar_figurec equipment will have a fmv of at least dollar_figureo on date the end of the initial lease_term and it should be possible to locate a replacement lessee for the i years of the replacement lease_term commencing on date d treatment of transaction for u s tax purposes taxpayer including grantor guarantor and x treated the transaction as a bona_fide purchase of equipment and then a subsequent lease for u s income_tax purposes lessor fsc is treated as the owner of equipment and claims depreciation_deductions associated with the asset a fsc and its u s shareholders obtain special tax treatment with respect to a portion of the fsc’s fti fti is defined as the gross_income of a fsc attributable to foreign_trading_gross_receipts ftgr sec_923 a fsc may derive ftgr from the lease or rental of export_property for use by the lessee outside the united_states sec_942 where as claimed here the fsc owns the underlying asset and leases it at arms length to an uncontrolled party of fti is treated as exempt and the remaining is treated as non-exempt sec_923 as modified by sec_291 depreciation should be calculated by reference to the recovery_period specified in sec_168 because lessor fsc is a tax-exempt_entity a foreign_corporation within the meaning of sec_168 the recovery_period must be at least of the stated lease_term sec_168 in this case the recovery_period was probably determined by reference to the initial lease_term although the recovery_period might arguably include both the initial and replacement lease terms tl-n-6685-00 exempt fti is treated as foreign-source income that is not effectively connected with the conduct_of_a_trade_or_business ie non-eci tb in the u s sec_921 therefore such income is not subject_to u s tax in the hands of the fsc moreover distributions from earnings_and_profits e_p attributable to such exempt fti when made to a qualified u s shareholder of the fsc are subject_to a dividend received deduction drd see sec_245 thus in practice exempt fti is exempt from u s income_tax for all purposes non-exempt fti in contrast is subject_to additional analysis under the fsc provisions as well as provisions generally applicable to controlled_foreign_corporations cfcs in general non-exempt fti is taxable to the fsc if it is from sources within the united_states and if it constitutes eci tb with respect to the fsc see sec_864 here of the net leasing income of lessor fsc was exempt fti pursuant to sec_932 this amount was deemed to be foreign-source non-eci and thus was not subject_to u s tax sec_921 dividends_paid by lessor fsc which are needed by grantor to service the debt are not subject_to further u s tax in light of the drd sec_245 thus the net fsc benefit is a exclusion of lessor fsc’s net rental income the remaining of the net leasing income was non-exempt fti pursuant to sec_923 this non-exempt fti was potentially subject_to u s tax however it appears that the transaction in this case was constructed to eliminate the potential that either lessor fsc or grantor would be subject_to u s tax on non-exempt fti lessor fsc claimed that its sec_923 non-exempt income was exempt from u s tax as international transportation_income we believe this is based on the fact that country the country in which lessor fsc was incorporated grants a reciprocal_exemption to this type of income sec_883 for purposes of this code section the service recognizes country 2's domestic law as granting such an exemption grantor reported the sec_923 non-exempt income generated by lessor fsc as subpart_f_income pursuant to sec_951 ie foreign_base_company_shipping_income as defined in sec_954 however grantor also allocated and apportioned to that subpart_f_income interest_expense from the lender loan and other amortized expenses sufficient in amount to eliminate net_income ie the transaction generated an operating loss by reporting gross leasing income ie prior to allocation of expenses as subject_to subpart_f grantor took the position that it was entitled to exclude from gross_income subsequent distributions by lessor in a typical o-fsc leveraged_lease an entity in the u s consolidated_group incurs non-recourse asset-acquisition debt and the resulting interest_expense reduces the consolidated group’s subpart_f_income and other income in contrast if the fsc held the asset-acquisition debt the associated interest_expense would reduce fti and would thereby reduce or eliminate fsc benefits tl-n-6685-00 fsc from e_p attributable to sec_923 non-exempt income this claimed exclusion resulted not from a drd ie sec_245 or b but rather under sec_959 which excludes from gross_income distributions by a cfc of income that constitutes previously-taxed income under subpart_f importantly this exclusion applies despite the fact that no u s tax was actually imposed on the subpart_f_income on account of grantor’s allocation and apportionment of interest deductions and other expenses from the lender loan to summarize for practical purposes the net leasing income generated by the transaction was exempt from u s tax exempt fti was not taxable to lessor fsc and was subject_to a drd upon distribution to grantor lessor fsc claimed that its sec_923 non-exempt income was exempt from u s tax as international transportation_income although grantor reported the sec_923 non-exempt income as subject_to subpart_f it in fact paid no u s tax on this income due to offsetting deductions for the equipment-loan interest and other expenses upon receipt of distributions from lessor fsc grantor excluded this income as previously-taxed income under subpart_f law and analysis the distinction between a true lease and a finance_lease for federal tax purposes is critical for the lessor to take advantage of the tax benefits associated with the ownership of the leased equipment the lease must qualify as a true lease if the transaction does not constitute a true lease for federal tax purposes but instead is more properly characterized as a financing_lease then there was never a sale of the asset by the lessee the existence of a valid sale is a prerequisite to a valid sale-leaseback if the lessor has not acquired the benefits_and_burdens_of_ownership then the lessor is not entitled to the tax benefits associated with ownership the income_tax treatment of the transaction in the present case is determined by reference to authorities in the sale-leaseback area the term sale is given its ordinary meaning and is generally defined as a transfer of the ownership of property for money or for a promise to pay money 380_us_563 whether a transaction is a sale lease or a financing_arrangement is a question of fact that must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 435_us_561 24_tc_1124 aff'd 241_f2d_288 9th cir in revproc_75_21 1975_1_cb_715 which has been modified and superceded by revproc_2001_28 i r b the service issued advance_ruling guidelines setting forth the criteria that need to be met for the service to provide a favorable true lease ruling in a leveraged_lease transaction the guidelines represent the service’s position as to what constitutes a true lease tl-n-6685-00 the primary test for determining whether a transaction constitutes a sale as opposed to a lease or a financing_arrangement is whether the purported purchaser obtained the benefits and burdens of equity ownership a transaction is a sale if the benefits_and_burdens_of_ownership have passed to the purported purchaser 106_tc_237 89_tc_1229 aff’d in part and rev’d in part 909_f2d_1360 9th cir 77_tc_1221 courts examine the following factors as relevant to the benefits_and_burdens_of_ownership whether legal_title has passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property’s operation retention and sale id pincite courts have consistently found that the potential for profit or loss on the sale or re-lease of property is a key burden or benefit of owning property 87_tc_1471 87_tc_1417 grodt mckay realty inc t c pincite the following additional factors are relevant in sale-leaseback transactions useful_life of the property in excess of the term of the lease presence of a purchase option at less than fair_market_value whether renewal rentals at the end of the leaseback term are set at a fmv rate and reasonable possibility that the purported owner of the property can recoup its investment in the property based on the income-generating potential and residual_value of the property 88_tc_702 84_tc_412 81_tc_184 aff’d in part and rev’d in part 752_f2d_89 4th cir these factors are analyzed in view of the facts and circumstances surrounding the transaction including business setting and prevailing practices in the industry for example in the net-lease context certain factors such as responsibility for taxes and insurance may have little importance see torres t c pincite courts also evaluate business_purpose or economic purpose to determine whether a sale- leaseback had any potential to generate a profit without regard to anticipated tax consequences estate of thomas t c pincite rice’s toyota world inc t c pincite although no one factor is definitive as to which party to a transaction holds the benefits_and_burdens_of_ownership to the property whether the buyer has acquired an equity_interest in the property is often considered significant evidence of a sale tl-n-6685-00 see 544_f2d_1045 9th cir in this context equity consists of a positive differential between the fmv of the property and the balance of any loans owed on the property equity may also be viewed as the amount of the purchaser’s funds at risk in the property a taxpayer acquiring no equity_interest in the property has no depreciable_interest in that property but instead will be viewed as having attempted to acquire mere tax benefits 79_tc_570 an owner’s equity_interest in property is distinguished from a mortgagee’s security_interest in property by the former’s potential for gain from any appreciation in the value of the property and risk of loss from a decline in the value of the property a mortgagee’s return ie interest from its participation in a transaction is generally fixed when the parties enter into the agreements in analyzing the benefits_and_burdens_of_ownership in the present case the first factor to be examined is whether lessor fsc obtained legal_title to equipment under the facts presented the nominee issued a bill of sale to lessor fsc however legal_title was retained by nominee a country corporation and would only pass to lessor fsc upon payment of the final dollar_figure of the sale price taxpayer might argue that this means that lessor fsc had title to equipment because the dollar_figure amount held back is so de minimus that title effectively passed however this argument is not persuasive in that this factor focuses on legal_title and not equitable_title additionally titling equipment in the name of nominee was most likely done to create a result where the parties could argue that lessor fsc was the owner under u s law and lessee was the owner under country law in any event the fact the legal_title remained with nominee makes this transaction look more like a financing rather than a sale the second factor is whether the parties treated the transaction as a sale or as a financing here taxpayer reported the transaction as though lessor fsc obtained ownership of equipment which is consistent with a sale not a financing however a substance over form analysis negates this factor it is the substance of a transaction and not its legal form which is controlling for federal_income_tax purposes 308_us_252 the facts presented suggest an economic_substance of the transaction different than the form namely a financing_arrangement the third factor is whether lessor fsc acquired an equity_interest in equipment equity can be viewed as the difference between the fmv of the property and the outstanding debt with regard to the property the term equity_investment generally refers to the amount the owner purchaser has invested in the property that is at risk upside and downside potential here this factor supports the argument that the transaction was not a valid sale tl-n-6685-00 lessor fsc’s profit from the transaction without regard to tax consequences was fixed when it entered into the transaction and there was no upside or downside lessee may be economically compelled to purchase equipment at the end of the lease_term rather than exercise one of the other two options while lessor fsc does not profit or lose from the operation of equipment this fact is not sufficient in itself because not profiting from the operation of leased property is characteristic of a legitimate lease accordingly in determining whether lessor fsc will ultimately make or lose money on the transaction as a whole it is necessary to determine whether it can profit or lose on the disposition of equipment what happens at the end of the lease_term is important if lessee can walk away from the transaction without incurring further liability the transaction is more likely to be as the parties characterized it--a lease in such a case lessor fsc would own equipment at the end of the lease_term and have the risk of loss opportunity for profit characteristic of the benefits_and_burdens_of_ownership however lessee cannot do this instead it must either make a termination_payment find a replacement lessee or purchase equipment the incoming request’s economic analysis concludes that lessee would neither pay as much or almost as much to terminate rather than exercise the purchase option nor find a replacement lessee under the terms prescribed the fourth factor is whether the transaction obligated lessee as seller to execute and deliver a deed or bill of sale to lessor fsc and obligated lessor fsc to make payments to lessee although this factor appears to favor taxpayer an argument can be made that the transaction created in effect a circular delivery of title that is concurrent with the delivery of a deed or bill of sale to lessor fsc the parties executed documents virtually guaranteeing redelivery of the deed to lessee at the end of the initial lease_term the facts presented indicate that lessee is likely to exercise the purchase option at the end of the first lease_term as such the substance of the transaction is a financing_arrangement with lessor fsc a loan participant for h years the fifth whether lessor fsc had a right of possession sixth whether lessor fsc paid property taxes with respect to equipment and seventh whether lessor fsc bore the economic risk of loss or physical damage with respect to equipment factors are neutral factors in this transaction the last factor is whether taxpayer received the profit from the operation retention and sale of equipment lessee operated equipment and benefitted from any profit arising from the operation however as indicated above this is typical in a net_lease situation who benefits from the retention and sale of the property after the lease_term has expired is a key issue to be considered here taxpayer does not tl-n-6685-00 have a potential for profit in any aspect of this transaction and the rationality of taxpayer’s actions can only be explained by the availability of tax benefits if tax benefits are not included in the rate of return the transaction does not make economic sense on the other hand if the tax benefits are included in the rate of return the rate of return increases in addition to the above eight factors the court in torres and estate of thomas consider four additional factors specifically relevant in the context of sale-leaseback transactions first a sale-leaseback is respected if the life of the property exceeds the terms of the lease if equipment was leased for its entire useful_life lessor fsc should be viewed as having no economic_interest in equipment the useful_life of equipment is estimated to be n years which is longer than the h year initial lease_term and the i year replacement lease_term this factor tends to indicate that the transaction qualifies as a true lease however as noted above the economics of the transaction strongly indicate that lessee will exercise the purchase option at the end of the initial lease_term therefore lessee will have the benefit of the remaining useful_life of equipment second a sale-leaseback is generally respected if the purchase option_price is set at the fmv of the property rather than at a discount it is expected that equipment will have an estimated fmv of at least dollar_figureo at the end of the initial lease_term the lease agreement sets the purchase option_price at dollar_figured the purchase option_price is greater than the projected fmv of equipment at the end of the initial lease_term thus this factor tends to indicate that the transaction qualifies as a sale-leaseback third a sale-leaseback is respected if renewal rentals at the end of the leaseback term are set at a fmv rate here the documents indicate that the renewal rentals if that option is exercised are not at market rates the documents further indicate that the present_value of the replacement lease payments exceed the purchase option_price thus even if a replacement lessee could be found that was willing to enter into a replacement lease no reason exists for taxpayer to do so - it would make more sense for taxpayer to buy-out lessee and re-lease equipment itself again it is important to demonstrate that lessee will be economically compelled to exercise the purchase option finally a sale-leaseback is respected if it is reasonably possible for the purported owner of the property to recoup its investment in the property from the income producing potential and residual_value of the property from the facts presented it does not appear that there is a reasonable possibility that taxpayer can recoup its investment in equipment from the income producing potential and residual_value of equipment exclusive of the tax benefits as noted earlier the substance of a transaction is controlling for federal_income_tax purposes in 435_us_561 the supreme court overturned the tl-n-6685-00 commissioner’s determination that a sale-leaseback should be disregarded for tax purposes the case involved the construction of a new bank building the banking regulations adversely affected the bank’s ownership of the building and as such the bank found an investor to take title to the property and lease it to the bank for years at trial the government conceded that more than mere tax_avoidance was behind the form of the transaction the court held that where as here there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties u s pincite frank lyon presents a hazard of litigation that we must expect will be raised however frank lyon is distinguishable from this case in frank lyon the rationale for the transaction was the clear non-tax reason for the bank to find an independent investor to take title to the property here given the economic analysis there appears to be no non-tax reason based on the factors in grodt mckay realty and the additional sale-leaseback factors espoused in torres the o-fsc transaction in the instant case could be recharacterized as a financing_transaction in that lessor fsc did not acquire all the burdens risks and responsibilities for equipment re-characterization of the transaction as a financing would eliminate most elements of the favorable tax treatment claimed by taxpayer the definition of ftgr specifically excludes investment_income which includes interest sec_924 exclusions from ftgr c definition of investment_income if the service re-characterizes the transaction as a financing as opposed to a lease the income earned by lessor fsc would constitute investment_income which by definition cannot give rise to fti ie exempt or non-exempt thus the income would not qualify for the fsc partial exemption and would become subject_to the rules in sec_921 under this scenario the periodic rent payments and the lump-sum purchase-option payment would be treated as made with respect to a debt_instrument issued by lessee to the extent those payments the periodic rental payments and the lump- sum purchase option exceed the amount_loaned to lessee there is oid on the loan the amount of oid income would need to be determined under the oid regulations see sec_1_1272-1 of the income_tax regulations interest and oid would be considered eci tb and would be taxable to lessor fsc sec_921 and sec_882 b tl-n-6685-00 interest_income is generally sourced by reference to the residence of the payor sec_861 sec_1_861-2 payments of interest by lessee would thus be foreign-source income source is important because deductions under sec_862 apply only to foreign-source income and foreign taxes paid if any might be creditable on foreign-source income lessor fsc would probably be entitled to deductions allocated and apportioned to interest_income lessor fsc would not in any event be entitled to claim depreciation_deductions on equipment as it would not be the owner of equipment for federal_income_tax purposes finally lessor fsc’s exemption claim would be invalid payments that are re- characterized as interest principal or oid do not constitute international transportation_income and therefore would not be exempt from u s tax if as we concluded above the investment_income is taxable to lessor fsc that income would be outside the scope of subpart_f because it is eci tb of a cfc see sec_952 in theory however the interest_income might constitute foreign_personal_holding_company_income to grantor pursuant to sec_954 upon distribution to grantor such income would be subject_to an drd sec_245 that is although the income items would not qualify for fsc benefits they would nonetheless constitute distributions from e_p attributable to eci earned by lessor fsc while it was a fsc see sec_245 moreover the exclusion_from_gross_income for distributions of previously-taxed income under subpart_f sec_959 would not be available as the income would not qualify as previously-taxed income re-characterizing the transaction as a financing would make the investment_income of lessor fsc subject_to partial double_taxation ie once in the hands of lessor fsc as eci tb and again in part upon distribution of e_p on account of the rather than drd applicable to such distributions alternatively the investment_income of lessor fsc might be taxable to the u s shareholder on a current basis under the pfic regime of sec_1291 et seq interaction between subpart_f and the pfic rules is outside the scope of this fsa tl-n-6685-00 in addition this case implicates international tax rules that are outside the scope of this fsa please note that issues relating to subpart_f and pfic and issues relating to international transportation_income are not addressed in detail this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel passthroughs special industries by dianna k miosi chief branch office of the associate chief_counsel passthroughs special industries
